RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3148-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

STEVEN M. CASTON a/k/a
STEVEN MICHAEL CASTON,
BRIAN DEMURO, and
CHARLES D. MICK,

     Defendant-Appellant.
__________________________

                   Submitted September 28, 2022 – Decided October 27, 2022

                   Before Judges Mawla and Marczyk.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Accusation Nos. 15-07-
                   2007 and 15-07-2008.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Rachel M. Lamb, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Steven Caston appeals from a March 11, 2021 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing.

Based on our review of the record and the applicable legal principles, we affirm.

                                       I.

      Defendant pled guilty to third-degree aggravated criminal sexual contact

in violation of N.J.S.A 2C:14-3(a)1 and was sentenced on May 26, 2000, to a

three-year probationary term conditioned on 364 days in jail. Defendant was

also sentenced to community supervision for life (CSL).          Defendant was

subsequently charged in 2015 with two separate third-degree counts for

violations of CSL, N.J.S.A. 2C:43-6.4(d).       Defendant pled guilty to both

accusations and was sentenced on August 21, 2015, to concurrent three-year

terms of imprisonment and parole supervision for life (PSL). Defendant was

released from custody on May 20, 2017.




1
   The judgment of conviction contains a typographical error because it states
defendant's conviction was for the disorderly persons offense of lewdness,
N.J.S.A. 2C:14-4(a). We recently remanded and directed the trial court in
another PCR appeal involving defendant to correct the judgment of conviction
to reflect the conviction is for third-degree aggravated criminal sexual contact,
N.J.S.A. 2C:14-3(a).
                                                                           A-3148-20
                                       2
      In November 2017, defendant filed a pro se petition for PCR regarding his

2015 sentence based on State v. Hester, 233 N.J. 381 (2018).2 Defendant was

subsequently assisted by counsel. The trial court resentenced defendant on

December 1, 2018, to reflect a conviction for a fourth-degree offense, instead of

a third-degree offense, and removed the imposition of PSL. Defendant then

withdrew his PCR petition.

      In August 2019, defendant filed another PCR petition. The PCR judge for

the 2019 application held a non-evidentiary hearing and amended both

judgments of conviction (JOCs) to change the three-year flat sentences to "time

served" sentences and maintained all other conditions. This appeal followed.

                                       II.

      Defendant raises the following point:

            POINT ONE

            [DEFENDANT] IS ENTITLED TO RELIEF OR AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            HIS SENTENCE IS ILLEGAL AND ATTORNEYS
            RENDERED INEFFECTIVE ASSISTANCE OF
            COUNSEL BY FAILING TO SECURE A LEGAL

2
    As discussed below, the Hester Court determined the Legislature's 2014
amendment of N.J.S.A. 2C:43-6.4(b), which increased the penalty to a third-
degree crime coupled with converting CSL to PSL, violated the Federal and
State Ex Post Facto Clauses and precluded the retroactive application of the
amendment to defendants who were sentenced to CSL before the amendment.
Id. at 386-87.
                                                                           A-3148-20
                                       3
            SENTENCE AND FAILING TO MOVE TO DISMISS
            THE ACCUSATIONS.

More particularly, defendant contends that prior PCR counsel was ineffective

for failing to argue defendant's sentence, even though amended by the first PCR

judge, was, nevertheless, improper as it still showed the imposition of a three-

year term as opposed to an eighteen-month term consistent with a fourth-degree

offense.

      In addition, defendant contends prior PCR counsel failed to properly move

to dismiss the two accusations because the Hester Court dismissed the

indictments in that case and did not simply impose resentencing as a remedy.

The present PCR judge removed the reference to the three-year term and instead

amended the JOC to reflect defendant was sentenced to "time served."

                                      III.

      "Post-conviction relief is New Jersey's analogue to the federal writ of

habeas corpus." State v. Pierre, 223 N.J. 560, 576 (2015) (quoting State v.

Preciose, 129 N.J. 451, 459 (1992)). PCR provides "a built-in 'safeguard that

ensures that a defendant was not unjustly convicted.'" State v. Nash, 212 N.J.

518, 540 (2013) (quoting State v. McQuaid, 147 N.J. 464, 482 (1997)). A

petition for PCR is not a substitute for a direct appeal. State v. Mitchell, 126



                                                                          A-3148-20
                                       4
N.J. 565, 583-84 (1992) (citing State v. Cerbo, 78 N.J. 595, 605 (1979), and

State v. Cacamis, 230 N.J. Super. 1, 5 (App. Div. 1988)).

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must show: (1) counsel's performance was deficient; and (2) the

deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687

(1984); State v. Fritz, 105 N.J. 42, 52 (1987) (adopting Strickland). The mere

raising of PCR does not entitle the defendant to an evidentiary hearing because

the court reviewing claims of ineffective assistance has the discretion to grant

an evidentiary hearing only if the defendant makes a prima facie showing in

support of the requested relief. Preciose, 129 N.J at 462; State v. Cummings,

321 N.J. Super. 154, 170 (App. Div. 1999). An evidentiary hearing need only

be conducted if there are disputed issues as to material facts regarding

entitlement to PCR that cannot be resolved based on the existing record. State

v. Porter, 216 N.J. 343, 354 (2013) (citing R. 3:22-10(b)).

      If the PCR court has not held an evidentiary hearing, we "conduct a de

novo review . . . ." State v. Harris, 181 N.J. 391, 421 (2004). We also review a

PCR court's interpretation of the law de novo. Id. at 415-16.




                                                                          A-3148-20
                                       5
                                      IV.

      Violating conditions of CSL was a fourth-degree crime under N.J.S.A.

2C:43-6.4 when the statute was enacted in 1994.         However, in 2014, the

Legislature increased the penalty to a third-degree crime, punishable by a

presumptive prison term. Additionally, such a violation converted CSL to PSL,

with added restrictions and enhanced consequences for violations. N.J.S.A.

2C:43-6.4(b). Thereafter, in Hester, four defendants who had been sentenced to

CSL prior to the 2014 amendment challenged the increased penalties that were

applied to them. 233 N.J. at 385, 391. Our Supreme Court held that "the Federal

and State Ex Post Facto Clauses bar[red] the retroactive application of the 2014

Amendment to defendants' CSL violations." Id. at 385. In doing so, the Court

affirmed the dismissal of the third-degree indictments. Id. at 398.

      Defendant contends prior PCR counsel failed to move to dismiss the two

accusations because the Hester Court dismissed the indictments and did not

simply impose resentencing as a remedy.         We find defendant's argument

unpersuasive. The defendants in Hester never pled guilty or were sentenced,

unlike defendant. That is, the Hester Court did not address the same facts or

procedural posture that is before us here, where defendant already pled guilty

and served a custodial sentence for violation of N.J.S.A. 2C:43-6.4(d).


                                                                          A-3148-20
                                       6
      Defendant pled guilty to a third-degree crime and was sentenced

accordingly prior to Hester. Shortly after the Hester decision, the Office of the

Public Defender (OPD) advised the Appellate Division Clerk there were 472

defendants impacted by Hester. The OPD further stated:

              [p]ursuant to [Administrative Office of the Courts]
              directive #5-06, the Criminal Presiding Judge, in
              coordination with the Criminal Division Manager, must
              prepare amended judgments of conviction for these
              individuals that conform to the Supreme Court's
              decision in Hester by reflecting a fourth-degree
              conviction and removing the PSL designation. Because
              full sentencing hearings are not necessary, it is the
              suggestion that this list, sorted by county, be sent to the
              Presiding Criminal Judges in each county so that they
              may coordinate the process of amending the JOCs and
              sending them to the Parole Board.

      Thereafter, and consistent with the OPD's request, the court appropriately

amended defendant's JOCs to reflect fourth-degree offenses and vacated the PSL

imposition.    The OPD properly recognized the remedy was to amend the

improper third-degree charge to reflect a fourth-degree crime as it existed prior

to the Legislature amending N.J.S.A. 2C:43-6.4(b). We determine the Hester

Court did not intend to vacate defendant's indictment entirely given that he, and

the other similarly situated defendants, previously pled guilty to a third-degree

offense and served their custodial sentences.           However, because Hester

determined the increased punishment from the 2014 amendment ran afoul of the

                                                                            A-3148-20
                                          7
State and Federal Ex Post Facto Clauses, defendant was entitled to have his

JOCs amended to reflect the proper fourth-degree offenses, not an outright

dismissal. In short, defendant is not entitled to dismiss his 2015 convictions.

       Furthermore, we are unpersuaded by defendant's argument that his JOCs

should be further amended to indicate an eighteen-month sentence consistent

with a fourth-degree offense. The PCR judge noted on March 11, 2021, the

previously amended December 11, 20183 JOCs were further amended "[t]o

change [a three] years flat [New Jersey State Prison] sentence to a time served

sentence[] (jail credits: [August 21, 2015 through May 20, 2017] total 639 days)

granted by the courts." The trial court additionally noted "a full re-sentencing

was not required [consistent with the OPD agreement] where defendant had

already completed his term of imprisonment." The court amended the JOCs to

accurately reflect the time actually served by defendant. It was not required to

amend the JOCs to an eighteen-month sentence when that was not the actual

sentence served. However, the JOCs were previously amended to properly

reflect fourth-degree offenses pursuant to Hester and the OPD request.




3
    The JOC was previously amended in 2018 to vacate the imposition of PSL.
                                                                           A-3148-20
                                        8
      Accordingly, we agree the PCR court properly denied defendant's PCR

application and request for a plenary hearing.

      Affirmed.




                                                                     A-3148-20
                                       9